DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
Claims 7 and 9-10 have been amended. Claims 1-6, 11-14 have been newly canceled and claims 15-26 have been newly added.
 
Claims 7-10 and 15-26 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is drawn to the method of claim 26 wherein death is by apoptosis.
The dependency upon itself renders the claim indefinite.
For examination purposes claim 26 will be interpreted as dependent upon claim 25.
Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 7-10 and 15-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dezawa et al (US 2006/0166362-from IDS filed 04/03/2019) in view of McIntosh (US 2006/0153819).
Amended claim 7 is now drawn to a method for providing a trophic factor to a subject comprising: transplanting a cell to the subject wherein the cell is obtained by a process comprising the steps of:
(a) culturing marrow adherent stromal cells in alpha-MEM containing 10% fetal bovine serum (FBS) supplemented with penicillin/streptomycin and L-glutamine;
(b) when the cells in the culture reach 50-70% confluence, contacting the culture with a polynucleotide comprising sequences encoding a Notch intracellular domain;
(c) subsequently culturing the cells in alpha-MEM containing 10% FBS supplemented with penicillin/streptomycin, L-glutamine and G418; and 
(d) subsequently culturing the cells in alpha-MEM containing 10% FBS supplemented with penicillin/streptomycin and L-glutamine;
wherein the trophic factor comprises one or more selected from a group.
Claims 9, 10, 15, 16, 18-26 are all drawn to the effects that the transplanted cells have on the subject.
Claim 8 is drawn to wherein the Notch intracellular domain comprises amino acids 1703-2504 of the Notch-1 protein.
Claim 17 is drawn to wherein the MSCs are human.

Regarding claims 7-10 and 15-26, Dezawa et al teach a method for treating neurodegenerative diseases by administering cells which are derived from bone marrow stromal cells into which the Notch gene or Notch signaling related gene had been introduced (contacted)(page 2 para 15 and page 7 para 120). The stromal cells are transfected for the Notch-1 protein starting at amino acid 1703 and terminating at the 3' untranslated sequence (page 10 para 160) which would inherently contain amino acids 1703-2504 of the Notch 1 protein but not the full length protein. Culturing of the cells is taught (page 4 para 41 -43) and selecting the cells into which the genes have been introduced (page 6 para 98). The cells are human (page 4 para 44).
The reference teaches wherein the polynucleotide does not encode the full-length Notch protein (page 3 para 30 and page 11 para 176). Beneficial treatment of patients suffering from a disease or disorder of the central nervous system is taught (page 6 para 103) and includes Parkinson’s disease (page 7 para 111) and Alzheimer’s disease (page 7 para 114) which Applicant has indicated are diseases/disorders that benefit from the claimed treatment method (page 2-3 para 8 of the as filed specification).
While Dezawa does not describe the exact same culture medium or culture method steps as claimed, they do include the use of alpha-MEM, 10% FBS, use of a selection medium with G418 to select for MSCs transfected with a Notch intracellular domain and the passaging of cells at subconfluence (less than 100 confluency)(page 10 para 158-161), including 60-70% confluence (page 12, para 180).

One of ordinary skill in the art would have been motivated to add L-glutamine and penicillin/streptomycin to the culture medium and selection medium of Dezawa because McIntosh suggest that these are media additives that are beneficial for the culture of marrow-derived stromal cells intended for transplant purposes. Passaging the cells at subconfluence, specifically 60-70% confluence would have been obvious because Dezawa suggests this % confluence as suitable and it is well known in the prior art that confluent cultures are less desirable for passaging as the cells tend to be senescent. One of ordinary skill in the art would have had a reasonable expectation of success because both Dezawa and McIntosh suggest culturing marrow-derived stromal cells with alpha-MEM with 10%FBS and the addition of antibiotics and L-glutamine are secondary for the enhancement of the cell growth.
Although the Dezawa reference does not explicitly teach wherein their administered cells provide for the claimed trophic factors, growth of blood vessels, provide angiogenic factors, provide neurogenic factors or the specific manner of repair of the damaged tissue, these effects are deemed to be inherently present when the Dezawa method is carried out with the same culture medium and method steps as claimed.

since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Although the Dezawa reference does not explicitly teach wherein the subjects treated require blood vessel cell growth or angiogenic factors, subjects suffering from Alzheimer’s disease inherently benefit from these effects and thus must require them to some extent regardless of whether the Dezawa reference acknowledges this or not. Evidence of this benefit is provided by Applicant’s disclosure as well as the teaching of Dezawa.
Therefore the combined teachings of Dezawa et al and McIntosh render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 7-10 and 15-26 have been considered but are moot because they do apply to the new grounds of rejection recited above.




Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632